Citation Nr: 1018517	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-00 156 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the creation of debt due to overpayment of benefits 
is valid. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from February 1970 
to October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The claims file is currently within the 
jurisdiction of the RO in Waco, Texas

The Veteran failed to report for a travel board hearing at 
the RO which was scheduled to be conducted in December 2009.  
To the Board's knowledge, the Veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  

The Board notes that the Veteran also initiated an appeal 
regarding the discontinuance of VA benefits from September 7, 
2006 to May 21, 2008, due to fugitive felon status.  However, 
the Veteran did not perfect the appeal, and that matter has 
not been certified.  

The Board also notes that the Veteran requested in his notice 
of disagreement that VA should "CANCEL THIS DEBT."  In the 
Board's view, this amounts to a request for a waiver of the 
indebtedness.  While a waiver request was adjudicated 
regarding indebtedness incurred as a result of the Veteran's 
fugitive felon status, the Veteran's request for a waiver 
regarding this matter has not been addressed.  As the Board's 
decision regarding the validity of the debt is not contingent 
on the outcome of the waiver request, that request is 
therefore referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The matter on appeal concerns the validity of a debt created 
when the Veteran's former spouse was retroactively removed as 
a dependent.  However, nowhere in the documentation 
pertaining to this matter is the actual amount of the debt 
stated.  The June 2006 decision which retroactively reduced 
the Veteran's benefits states that he would be notified 
shortly of the exact amount of the overpayment, and provided 
information about repayment.  However that information is not 
included in the claims file, nor is there any certification 
from the Debt Management Center that the Veteran was actually 
notified of the amount.  

Pertinent regulations provide that VA "shall notify the 
debtor in writing of the[...] exact amount of the debt."  
38 C.F.R. § 1.911 (2009).  

Moreover, the matter on appeal is not limited to a 
determination as to whether a debt should have been created 
in the first place, but also encompasses the amount of the 
debt.  Without information as to the amount of the 
overpayment, and how that amount was determined, the Board 
cannot proceed in reviewing the appeal.  

Accordingly, the case is REMANDED for the following action:

Associate with the claims file a 
memorandum giving the total amount of the 
overpayment attributable to the removal of 
the Veteran's former spouse as a 
dependent, including information as to how 
the amount was determined.  Inform the 
Veteran of this amount, and include a copy 
of the notice letter in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


